Citation Nr: 1409368	
Decision Date: 03/05/14    Archive Date: 03/12/14

DOCKET NO.  10-43 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for left knee patella femoral degenerative joint disease, secondary to a service-connected right knee disability.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J.L. Wolinsky, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1972 to October 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  In February 2013 the appeal was remanded by the Board for further development and an examination of the Veteran.  

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the electronic "Virtual VA" and "VBMS" system to ensure a total review of the evidence.   

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the delay, after a close review of the record, the Board observes that further development is required prior to adjudicating the Veteran's claim.

The Veteran contends that his left knee disability is secondary to his service-connected right knee disability.    

The Veteran underwent a VA examination in April 2013 to determine whether his left knee disability was related to his period of service or due to or aggravated by his service-connected right knee disability.  After review of the claims file and examination of the Veteran, the examiner stated that the Veteran had left knee tricompartmental degenerative joint disease which is less likely than not due to service or the Veteran's service-connected right knee disability.  The medical opinion provided by the examiner had ample rationale for its conclusion.  The examiner specifically found that the Veteran had no issues with his left knee upon entrance, and that he was not treated for his left knee while in service.  The Veteran's separation examination did not find any abnormalities to the Veteran's left knee.  The examiner also relied on the Veteran's VA examination in October 2009, where the examiner in October 2009 determined that aging and documented intervening interceding injuries after separation were causes for the Veteran's left knee disability.  The examiner concluded that given the absence of any treatment of a left knee condition during active service, the first evidence of left degenerative joint disease not being documented by x-ray until October 2009, and no current evidence of gait disturbance with shift in center of gravity to serve as a mechanism for shifting excessive force onto the left knee lower extremity, the tricompartmental DJD of the left knee is most likely related to aging, an active lifestyle, obesity, and the intervening interceding injuries with workers' compensation claims made after separation from active duty.  Although the April 2013 examiner provided a thorough and well-supported opinion regarding whether the Veteran's left knee disability was due to his period of service or service-connected right knee disability, he provided no opinion regarding whether the Veteran's left knee disability was aggravated by his service-connected right knee disability.  38 C.F.R. § 3.310 (2013); Allen v. Brown, 7 Vet. App. 439 (1995).   

Given the above, the claims file should be returned to the April 2013 examiner, if available, in order to obtain an opinion regarding whether the Veteran's left knee disability has been aggravated (permanently worsened beyond normal progress of the disorder) by his service-connected right knee disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).    

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the examiner who conducted the April 2013 VA examination, if available.  The examiner should once again review the claims file and provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current left knee disability is aggravated (permanent worsening of the underlying disability beyond natural progress) by the service-connected right knee disability.  If aggravation by a service-connected disability is found, then the examiner should quantify the degree of such aggravation, if possible.  The examiner should explain the medical basis for the conclusion reached.  

If the examiner determines that an examination of the Veteran is necessary to provide the requested opinion with rationale, then such examination should be scheduled.  If the previous examiner is no longer available, then the requested opinion with rationale should be rendered by another qualified examiner.  
 
2.  After the development requested above has been completed, the record should again be reviewed.  If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


